Citation Nr: 0431804	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-15 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right ankle with painful limitation of motion, 
status post right tibia and fibula fracture with right lower 
extremity shortening, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for arthritis of the 
thoracic and lumbar spine, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to an increased rating for plantar keratosis 
of the right foot, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to June 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

In a July 2002 statement, the veteran stated that her 
service-connected disabilities have a negative impact on her 
employability.  To the Board this allegation may be construed 
as an implied claim for a total rating based on individual 
unemployabiltity due to service-connected disability.  See 
Norris, . West, 12 Vet. App. 413, 421 (1999); Suttman v. 
Brown, 4 Vet. App. 127, 132 (1993).  This matter is referred 
to the RO for all appropriated action.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and her representative claim that VA should give 
her another examination as the January 2001 examination was 
inadequate.  In October 2004, the representative requested a 
remand for a better examination.  The Board agrees additional 
examination is necessary in order to determine the current 
nature and severity of service-connected disabilities.  

The schedule for ratings of the spine disabilities have been 
revised, effective September 26, 2003.  See 68 Fed. Reg. 
51454-51456 (August 27, 2003).  Although the RO advised the 
veteran of these changes in the May 2004 supplemental 
statement of the case, additional examination should be 
performed to evaluate fully the veteran symptoms under these 
new criteria.  Examination should clarify the appropriate 
diagnosis, establish precise ranges of motion, describe the 
duration and severity of incapacitation episodes and evaluate 
functional loss.  

The veteran's most recent ankle and foot examinations were 
conducted in January 2001.  Current examinations would be 
helpful in order to evaluate current disabilities.  In the 
2001 examination, the examiner noted that the veteran 
demonstrated pain with motion; however, no specifics were 
provided.  The RO should afford additional examination to 
explore the degree of functional loss due to pain and other 
factors.   

The Board observes that the veteran has not been afforded 
proper notice pursuant to the Veterans Claims Assistance Act 
(VCAA).  An October 2002 letter advised the veteran of VA's 
duty to assist and notify her how she could substantiate her 
claim.  This letter, however, provided information about how 
to establish claims for service connection.  The RO did not 
tell the veteran to submit all pertinent evidence in her 
possession.  The Board is prohibited for providing this type 
of notice in the first instance inasmuch as such an action 
could be prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Accordingly, this case is 
remanded to the RO for the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA of 2000, Pub. 
L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied.  Compliance with the 
duties articulated in Quartuccio, supra, 
and 38 C.F.R. § 3.159(b)(1) is required 
as well.  That is, the appellant should 
be advised of the allocations of burdens 
in obtaining the evidence necessary to 
substantiate her claim and should be 
requested to send VA all pertinent 
evidence or information in her 
possession.  

2.  Afford the veteran a VA joints 
examination in order to determine the 
current nature and severity of service-
connected ankle disability.  The examiner 
should accomplish all indicated special 
studies and tests, including range of 
motion studies.  The examiner should 
provide active and passive ranges of 
motion and provide normal values.  In 
addition, the examiner should comment on 
the impact of functional loss due to 
pain, weakness or other factors.  To the 
extent possible, the examiner should 
state functional loss in terms of 
limitation of motion.  The claims folder 
should be made available to the examiner 
for use in studying the case.  

3.  Afford the veteran a VA spine 
examination to determine the nature and 
extent of service-connected traumatic 
arthritis of the thoracic and lumbar 
spine disabilities.  The examiner should 
accomplish all indicated special studies 
and tests, including range of motions 
studies.  The claims folder should be 
made available to the examiner for use in 
studying the case.  The examiner is 
requested to provide a complete 
diagnosis, establishing and ruling out 
the presence of degenerative arthritis 
and/or intervertebral disc syndrome.  The 
examiner is requested to provide a 
complete discussion on current 
symptomatology associated with service-
connected thoracic and lumbar spine 
conditions.  

i.  With respect to the orthopedic 
examination, the examiner is 
requested to provide complete 
information concerning the range of 
motion, including flexion, 
extension, lateral flexion in each 
direction and rotation in each 
direction.  

A.  The examiner should note actual 
values for active, passive, as well 
as values considered to be normal 
ranges of motion for the veteran.  
The examiner should state whether 
the veteran currently has ankylosis 
and if so, if such ankylosis is 
favorable or unfavorable.  

B.  Also, the examiner is requested 
to determine the degree of 
intervertebral disc syndrome, if 
any, associated with the veteran's 
service-connected disability.  

The examiner is requested to comment 
on the nature and severity of the 
veteran's "chronic orthopedic 
manifestations"-i.e., orthopedic 
signs and symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  

The examiner is asked to determine 
if intervertebral disc syndrome is 
present in more than one spinal 
segment of the thoracic and lumbar 
spine.  If so, and provided that the 
effects in each spinal segment are 
clearly distinct, the examiner is to 
address and evaluate each segment on 
the basis of its chronic orthopedic 
manifestations or incapacitating 
episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

ii.  With respect to the 
neurological examination:  A.  The 
examiner is requested to determine 
the degree of intervertebral disc 
syndrome associated with service-
connected thoracic and lumbar spine 
disabilities.  

The examiner is requested to comment 
on the nature and extent of any 
chronic neurologic manifestations-
i.e., neurological signs and 
symptoms resulting from 
intervertebral disc syndrome that 
are present constantly, or nearly 
so.  

The examiner is asked to 
distinguish, to the extent possible, 
the neurological signs and symptoms 
associated with the veteran's 
intervertebral disc syndrome from 
the orthopedic signs and symptoms.  

Also, the examiner is asked to 
determine if intervertebral disc 
syndrome is present in more than one 
spinal segment.  If so, and provided 
that the effects in each spinal 
segment are clearly distinct, the 
examiner is to address and evaluate 
each segment on the basis of its 
chronic neurological manifestations 
or incapacitating episodes.  

The examiner should also document 
the number of weeks, if any, during 
the past 12 months, that the veteran 
has had "incapacitating episodes," 
defined as a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician."

iii.  The examiner is requested to 
comment on the impact of functional 
loss due to pain, weakness and other 
factors on the veteran's service-
connected disability picture.  

iv.  The examiner is requested to 
comment on the impact of the 
service-connected thoracic and 
lumbar spine disability pictures on 
the veteran's ability to obtain and 
maintain employment.  

4.  Afford the veteran a VA podiatry 
examination to determine the current 
nature and severity of service-connected 
plantar keratosis.  All indicated special 
studies and tests should be accomplished.  
The claims folder should be made 
available to the examiner for use in 
studying the case.  The examiner should 
comment on functional loss due to pain or 
weakness or other factors resulting from 
the service-connected plantar.  

5.  Thereafter, the RO should 
readjudicate the claims.  The RO should 
consider granting separate ratings for 
separate and distinct manifestations of 
the same conditions where applicable.  If 
claims remain denied, the RO should 
provide the appellant and the appellant's 
representative a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


